     Case:19-00462-MCF Doc#:26 Filed:06/10/20 Entered:06/10/20 16:51:03     Desc: Main
                               Document Page 1 of 1


1                         IN THE UNITED STATES BANKRUPTCY COURT FOR
                                 THE DISTRICT OF PUERTO RICO
2

3     IN RE:                                   CASE NO. 19-06224-MCF13
                                               Chapter 13
      JUAN CARLOS PRADO NICASIO
4

5                                              ADVERSARY NUMBER: 19-00462-MCF
                       Debtor(s)
6     JUAN CARLOS PRADO NICASIO
                   Plaintiff(s)
7
      FERRETERIA MONTALVO, INC.;
8
      MARILIN PRADO;
                                                  FILED & ENTERED ON JUN/10/2020
9     DIONISIO BENITEZ RODRIGUEZ;
      BANCO POPULAR DE PUERTO RICO
10

11
                   Defendant(s)
12

13                                        ORDER

14
           The Plaintiff is ordered to show cause within 14 days why the court should
15
     not impose sanctions for failure to comply with the court's order on Docket No.
16
     24. The Plaintiff has also not moved for entry of default against the Defendants.
17
           IT IS SO ORDERED.
18
           In San Juan, Puerto Rico, this 10 day of June, 2020.
19

20

21

22

23

24

25

26

27

28

29

30

31

32
